Case: 15-50960      Document: 00513467246         Page: 1    Date Filed: 04/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50960
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 15, 2016
CAROL DAVIS,
                                                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

KILLEEN INDEPENDENT SCHOOL DISTRICT; TOM SCHATTE; AMY
FOSTER,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:14-CV-336


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Carol Davis sued Defendants alleging various § 1983 and state claims.
The district court concluded that Davis failed to present any genuine issue of
material fact and granted Defendants’ summary judgment. We agree that
Davis offered no evidence to support her claims.
       AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.